Citation Nr: 1713620	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depression.  

2.  Entitlement to service connection for sleep apnea, also claimed as undiagnosed sleep disturbance, to include as secondary to an acquired psychiatric disorder.  

3.  Entitlement to service connection for a urinary tract disorder.  

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to acquired psychiatric and urinary tract disorders.  

5.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, an undiagnosed sleep disturbance and/or in-service herbicide exposure.  



REPRESENTATION

Appellant represented by:	Henry Mack, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, and Niece


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to March 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims were certified to the Board by the Roanoke, Virginia RO.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2016, the Veteran testified before the undersigned.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 90 days, but no additional evidence was submitted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA examiners have found that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD but concluded that the appellant "did not meet full criteria for PTSD."  Because the examiners neither discussed which symptoms required for a diagnosis of PTSD were not found, nor discuss all acquired mental disorders and their possible relationship to service, the examination is based on an inadequate rationale and a remand is necessary to obtain an addendum medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

A full, detailed, review of the record and a final diagnosis of any acquired psychiatric disorder present is required.  The examiner should note all treatment for posttraumatic stress disorder, any other possible psychiatric diagnoses by a VA primary care physician, and all reported symptoms stemming from military service. 

The Veteran is also claiming several other disorders that are largely contingent on a diagnosis of an acquired mental disorder being found to be related to service.  The issues of entitlement to service connection for a sleep disturbance, a urinary tract disorder, erectile dysfunction, and hypertension are inextricably intertwined with the issue of entitlement to service connection for an acquired mental health disorder diagnosis and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records for the Veteran dated from 2013 to present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ must obtain an addendum opinion from the examiner who performed the December 2015 VA examination.  The examiner must elaborate upon his opinion that the Veteran's symptoms are insufficient to support a diagnosis of PTSD or any other acquired mental disorder.  If a new examination is in order, such a study must be undertaken.  The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the examiner.  A complete rationale must be provided for any opinion offered, based on the facts of this case and any relevant medical literature for the comments and opinions expressed, and the examiner must explain the reasoning therefor in detail.  Specifically, the examiners must explain which symptoms required for a diagnosis of PTSD, or any acquired mental disorder, the Veteran does or does not experience.  

If the examiner finds that the appellant now has an acquired psychiatric disorder the examiner must opine whether it is at least as likely as not that the disorder is related to service.  

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Ensure that the addendum report fully complies with these remand directives.  The AOJ must ensure that the examiner document his consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  Following the completion of the first and second directives, schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed sleep disturbance.  All necessary studies, tests, and evaluations, to include a sleep study, must be performed.  If the examiner determines that a diagnosis of a sleep disturbance during the pendency of the appeal period can be excluded without performing a sleep study a detailed and through explanation must be provided.  Based on a physical examination of the Veteran, review of the claims file, the examiner should:

a.  Indicate whether the Veteran currently meets or previously met the diagnostic criteria for a sleep disorder during the pendency of the appeal, i.e., at any time since October 2012. 

b.  If it is determined that a sleep disorder was present during the pendency of the appeal, state whether it is as least as likely as not (50 percent probability or more) that any current sleep disorder began in service, was caused by service, or is otherwise related to service.

A complete rationale for all opinions must be provided.

5.  Following the completion of directives one and two, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed urinary tract disorder, erectile dysfunction, and hypertension.  

If a diagnosis of any acquired mental disorder is found following the completion of directive two, and if any other disorder listed here is found, the examiner must opine whether it is at least as likely as not (a 50 percent probability or more) that any psychiatric disability present during the pendency of the appeal caused or aggravated his claimed urinary tract disorder, erectile dysfunction, and hypertension.

6.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also reminded of the importance of submitting private medical records diagnosing him with an acquired mental disorder, or connecting any other disabilities to that mental disorder.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




